Title: To Thomas Jefferson from Andrew Parks, 6 April 1808
From: Parks, Andrew
To: Jefferson, Thomas


                  
                     Sir,
                     Baltimore 6th. April 1808
                  
                  Having on a former occasion had the honor to address you, as an applicant for the appointment of Collector of this Port; When the Office became vacant at the death of Mr. Purviance.— The death of Mr. Christie has induced me again, to take the liberty of renewing my solicitation.—And if you should think me worthy of this mark of your favor, and approbation; I shall endeavour to deserve it, in estimating properly the importance, & responsibility of the Office, and by the stricktest integrity in the discharge of its duties; to give general satisfaction to the Public.—
                  I am Sir with very great respect Yr. Obt. Hbe. Servt.
                  
                     Andw. Parks 
                     
                  
               